DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens (US 5,193,486 A) in view of Lee (KR 101535826 B1).
Regarding claim 1, Kitchens discloses a pet carrying backpack (to the degree that the device can be worn as a backpack to the degree that straps 30 can be worn over a user’s shoulders) comprising, a bag body (11) having a carrying compartment therein; shoulder straps (30) attached to a front side of the bag body (noting they are attached to a front, and extend from the back of the bag body), a bottom-entry opening (Fig. 4) disposed at a lower side of the bag body (to the degree 11a is considered an upper side).
Kitchens does not specifically disclose the bottom-entry opening allowing a bottom portion of the bag body to separate from the bag body.
Lee teaches the ability to have a backpack including a bottom entry opening whereby lower portions of a bag can be added or removed thereby increasing size of the interior of the bag (Figs. 3 and 4). 
It would have been obvious to one having ordinary skill in the art to take the device of Kitchens and allow the bottom entry opening to include a zippered closure such that bottom portions can be added or removed thereby increasing the overall size of the carrier such that it would allow the device to increase or decrease capacity similar to that of Lee.
Regarding claim 2, modified Kitchens and specifically Lee discloses the bottom-entry opening separates the bottom portion of the bag body at both sides of the bag body and at a rear of the bag body (Fig. 4). 

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens (US 5,193,486 A) in view of Lee (KR 101535826 B1) as applied to claim 1 above, and further in view of Liye (CN 201005216 Y).
Regarding claims 3-5 and 8, modified Kitchens does not specifically disclose a back-support opening disposed on a rear side of the bag body, the back-support opening comprises a zipper opening that extends vertically along the rear side of the bag body from an upper end, or pet back support straps that extend across the zipper opening to releasably connect to one another, or closeable side vents disposed on sides of the bag body.

Liye teaches the ability to have a pet carrier including a back-support opening (2011, to the degree that they connect the front and back supporting portions), disposed on a rear side of the bag body (to the degree that opening 2011 is disposed generally on a rear portion of the bag body), the back-support opening comprises a zipper opening (2011) that extends vertically along the rear side of the bag body from an upper end, pet back support straps that extend across the zipper opening to releasably connect to one another (via 2014). Alternatively, openings (2011) can be considered closeable side vents disposed on sides of the bag body, as they are also spaced generally on the sides of a bag depending on the interpretation of what is considered a back side or a side.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Kitchens and use the teaching of Liye and include back support openings including straps that extend across said openings because such a change would create a structure that would allow the front and rear sides of the bag to be disconnected from one another thereby allowing the pet to be removed from the device in another way, thereby making the device more versatile.
Regarding claim 6, modified Kitchens discloses an upper edge of the front side of the bag body for the pet to extend paws over (11a), but does not specifically disclose paw holes disposed on an upper portion of the front side of the bag body. 
Liye further discloses an upper portion of a pet carrying device including paw holes (2012) disposes on an upper portion of the front side of the bag body.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Kitchens and include paw holes rather than an opening above an upper edge, because such a change would further help secure the location of the pet’s paws/legs thereby ensuring that the pet is held in a desired position, thereby helping to prevent the pet from squirming and moving to a less desirable position within the bag.
Regarding claim 7, modified Kitchens and specifically Liye demonstrates a collar strap disposed at an upper end of the bag body as the upper limit of the paw holes and forming part of the upper opening.
Modified Kitchens is silent with respect to the adjustability of the collar strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kitchens and make the collar strap adjustable because such change would merely require making a portion adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 9, modified Kitchens further discloses accessory fasteners (40a/40b to the degree that they are structurally capable of having accessories attached thereto) configured to attach one or more accessories to the bag body. 

Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchens (US 5,193,486 A) in view of Liye (CN 201005216 Y) and Lee (KR 101535826 B1).
Regarding claim 10, Kitchens discloses a pet carrying backpack (to the degree that the device can be worn as a backpack to the degree that straps 30 can be worn over a user’s shoulders) comprising, a bag body (11) having a carrying compartment therein (Fig. 1), shoulder straps (30) attached to a front side of the bag body (noting they are attached generally to the front/underside of the device) an upper edge for supporting a pets legs located above the straps (30) a bottom-entry opening (at 11e, Fig. 4) disposed at a lower side of the bag body (to the degree that potion 11a is considered a top side).
Kitchens does not specifically disclose paw holes disposed on an upper portion of the front side of the bag body above the shoulder straps;
Liye further discloses an upper portion of a pet carrying device including paw holes (2012) disposes on an upper portion of the front side of the bag body.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Kitchens and include paw holes rather than an opening above an upper edge, because such a change would further help secure the location of the pet’s paws/legs thereby ensuring that the pet is held in a desired position, thereby helping to prevent the pet from squirming and moving to a less desirable position within the bag.
Modified Kitchens does not specifically disclose the bottom-entry opening allowing a bottom portion of the bag body to separate from the bag body allowing access into the carrying compartment from the bottom-entry opening.
Lee teaches the ability to have a backpack including a bottom entry opening whereby lower portions of a bag can be added or removed thereby increasing size of the interior of the bag (Figs. 3 and 4). 
It would have been obvious to one having ordinary skill in the art to take the device of Kitchens and allow the bottom entry opening to include a zippered closure such that bottom portions can be added or removed thereby increasing the overall size of the carrier such that it would allow the device to increase or decrease capacity similar to that of Lee.
Regarding claim 11-12, modified Kitchens and specifically Lee discloses the bottom-entry opening separates the bottom portion of the bag body at both sides of the bag body and at a rear of the bag body, and the bottom-entry opening is detachable via a zipper (Fig. 4).
Regarding claims 13-15 and 17, modified Kitchens does not specifically disclose a back-support opening disposed on a rear side of the bag body, the back-support opening comprises a zipper opening that extends vertically along the rear side of the bag body from an upper end, or pet back support straps that extend across the zipper opening to releasably connect to one another, or closeable side vents disposed on sides of the bag body.
Liye teaches the ability to have a pet carrier including a back-support opening (2011, to the degree that they connect the front and back supporting portions), disposed on a rear side of the bag body (to the degree that opening 2011 is disposed generally on a rear portion of the bag body), the back-support opening comprises a zipper opening (2011) that extends vertically along the rear side of the bag body from an upper end, pet back support straps that extend across the zipper opening to releasably connect to one another (via 2014). Alternatively, openings (2011) can be considered closeable side vents disposed on sides of the bag body, as they are also spaced generally on the sides of a bag depending on the interpretation of what is considered a back side or a side.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Kitchens and use the teaching of Liye and include back support openings including straps that extend across said openings because such a change would create a structure that would allow the front and rear sides of the bag to be disconnected from one another thereby allowing the pet to be removed from the device in another way, thereby making the device more versatile.
Regarding claim 16, modified Kitchens and specifically Liye demonstrates a collar strap disposed at an upper end of the bag body as the upper limit of the paw holes and forming part of the upper opening.
Modified Kitchens is silent with respect to the adjustability of the collar strap.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Kitchens and make the collar strap adjustable because such change would merely require making a portion adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 18, modified Kitchens further discloses accessory fasteners (40a/40b to the degree that they are structurally capable of having accessories attached thereto) configured to attach one or more accessories to the bag body. 
Regarding claim 19, Kitchens discloses a method of loading a pet into a pet carrying backpack, the method comprising leading a pet through a bottom-entry opening (at 11b) disposed at a lower side of a bag body of a pet carrying backpack, leading front paws of the pet through over an upper edge of the bag disposed in a front side of the bag body (Fig. 1).
Kitchens does not specifically disclose paw holes.
Liye further discloses an upper portion of a pet carrying device including paw holes (2012) disposes on an upper portion of the front side of the bag body.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Kitchens and include paw holes rather than an opening above an upper edge, because such a change would further help secure the location of the pet’s paws/legs thereby ensuring that the pet is held in a desired position, thereby helping to prevent the pet from squirming and moving to a less desirable position within the bag.
Modified Kitchens does not specifically disclose a back-support opening disposed on a rear side of the pet carrying backpack.
Liye teaches the ability to have a pet carrier including a back-support opening (2011, to the degree that they connect the front and back supporting portions), disposed on a rear side of the bag body
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Kitchens and use the teaching of Liye and include back support openings including straps that extend across said openings because such a change would create a structure that would allow the front and rear sides of the bag to be disconnected from one another thereby allowing the pet to be removed from the device in another way, thereby making the device more versatile. Additionally, closing the back-support opening would close the pet within the bag.
Modified Kitchens does not specifically disclose the bottom-entry opening allowing a bottom portion of the bag body to separate from the bag body, or closing the pet within the bag body by closing the bottom-entry opening
Lee teaches the ability to have a backpack including a bottom entry opening whereby lower portions of a bag can be added or removed thereby increasing size of the interior of the bag (Figs. 3 and 4). 
It would have been obvious to one having ordinary skill in the art to take the device of Kitchens and allow the bottom entry opening to include a zippered closure such that bottom portions can be added or removed thereby increasing the overall size of the carrier such that it would allow the device to increase or decrease capacity similar to that of Lee. It is noted closing the bottom entry opening would close the pet within the bag.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. US 10617096 B2 in view of Lee (KR 101535826 B1).
Claims 1, 3, and 4 of U.S. Patent No. US 10617096 B2 do not specifically disclose the bottom-entry opening allowing a bottom portion of the bag body to separate from the bag body, or the bottom-entry opening separates the bottom portion of the bag body at both sides of the bag body and at a rear of the bag body.
Lee teaches the ability to have a backpack including a bottom entry opening whereby lower portions of a bag can be added or removed thereby increasing size of the interior of the bag (Figs. 3 and 4), Lee discloses the bottom-entry opening separates the bottom portion of the bag body at both sides of the bag body and at a rear of the bag body (Fig. 4). 
It would have been obvious to one having ordinary skill in the art to take the device of Kitchens and allow the bottom entry opening to include a zippered closure such that bottom portions can be added or removed thereby increasing the overall size of the carrier such that it would allow the device to increase or decrease capacity similar to that of Lee.

Claims 1-8, and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 16, and 5 of U.S. Patent No. US 11272685 B2 in view of Lee (KR 101535826 B1).
Claims 1, 9, 10, 16, and 5 of U.S. Patent No. US 11272685 B2 do not specifically disclose the bottom-entry opening allowing a bottom portion of the bag body to separate from the bag body, or the bottom-entry opening separates the bottom portion of the bag body at both sides of the bag body and at a rear of the bag body.
Lee teaches the ability to have a backpack including a bottom entry opening whereby lower portions of a bag can be added or removed thereby increasing size of the interior of the bag (Figs. 3 and 4), Lee discloses the bottom-entry opening separates the bottom portion of the bag body at both sides of the bag body and at a rear of the bag body (Fig. 4). 
It would have been obvious to one having ordinary skill in the art to take the device of Kitchens and allow the bottom entry opening to include a zippered closure such that bottom portions can be added or removed thereby increasing the overall size of the carrier such that it would allow the device to increase or decrease capacity similar to that of Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734